DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
 

Response to Arguments

Applicant’s arguments with respect to claims 1-18, 21-23 have been considered but are moot in view of new ground of rejection.
	Applicant argues the cited art does not disclose determining a content rating level for a call using an inference of a call participant based on at least one of a participant role in an organization, facial recognition alignment, or facial metadata as required by the claim (pages 9-11). This argument is respectfully traversed.
	Shoemake discloses images of user(s) are captured and analyzed during a video call. Facial features, and authorization of user(s) are analyzed and compared with features in profiles of users to identify detected users and reactions of the users. The facial features/characteristics, authorization (determining whether the detected user(s) are children or whether the detected user(s) associated with master account, etc.) of the detected users are used to filter the content that has rate/information that are inappropriate for the detected users (see include, but not limited to, paragraphs 0031, 0054, 0059, 0061, 0064, 0097, 106, 123, 0144, 0156, 0162, 0214). Thus, Shoemake discloses determining a content rating level for a call using an inference of a call participant based on at least one of a participant role in an organization, facial recognition alignment, or facial metadata (read on determining a content rating level for a call using an inference as a detected user of a call participant user based on at least one of a participant role in organization such as parent or user associated with a master account or a child in a family, facial recognition features/characteristic of captured images of user(s), or facial features/characteristics).

Applicant also argues the cited art does not disclose determining the content rating level in which a call system limits the content rating level as recited in newly added claim 22 (pages 11-12). This argument is respectfully traversed.
	As discussed above, Shoemake discloser determining content rating level of content in which a call system limits the content rating level for content deems to be offensive, objectionable, and/or inappropriate for the detected user(s) to be filtered (see include, but not limited to, paragraphs 0103, 0106, 0162, 0163, 0185, 0207, 0219, claim 33). Thus, the cited art discloses determining the content rating level in which a call system limits the content rating level as recited in newly added claim 22.

Applicant further argues the cited art does not disclose determining content rating level in which a call system limits the content rating level (item “4” on page 12). This is repeated the argument in item “3” on page 11 and are responded as indicated above.
	For Applicant’s argument that cited art does not disclose “determining, using an assessment of recent content rating levels over a historical period, the content rating level, wherein the essential changes the content level based on a majority of participant being muted” as recited in new claim 23 because Shoemake does not disclose determine a content rating level in which assessment change the content level based on a majority of participant being muted (pages 12-13), Examiner notices that Shoemake discloses tracking reactions of users previously viewed the content and using these reactions to control filtering particular portions of content, wherein reactions of users comprising muting portions/clips of content (see include, but not limited to, paragraphs 0031,0103, 0161, 0179, 0216, 0219), and the content is filtered/targeted based on reactions/information of majority of users detected viewing the content (e.g., 3 adult females and 2 male children detected in a room, the system might determine to target the adult females or a majority of the people might find a particular word to be offensive, and filtering may be appropriate for those people… see include, but not limited to, paragraphs 0097, 0107, 0131, 0179, 0185, 0199, 0218). Thus, it would have been obvious to one of ordinary skill in the art before the effective of the filing date of the claim invention to incorporate that content rating level in which assessment change the content level based on a majority of participant being muted (e.g., majority of detected people previously muted content portion/words based on their previous reactions) so that the content to be filtered/targeted to majority of people detected to be viewing the content (in the room) based on their previous reactions.
	It is also noted that non-functional descriptive material does not patentably distinguish over prior art that otherwise renders the claims unpatentable. See for example, MPEP 2111.05, MPEP 2112.01(III). See also In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); Exparte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential) (discussing cases pertaining to non-functional descriptive material) see also BPAI’s decision in Appeal 2009-010851 (for Ser. No. 10/622,876) or BPAI’s decision in Appeal 2011-011929 (for Ser. No. 11/709,170), pages 6-7.	In this case, a particular type of information is “majority of participants being muted” could be considered as non-functional descriptive material and are not required to give patentable weight as indicated above because the “being muted” is just a particular type of action/reaction of user. This limitation is given weight only to assessment changes of the content rating level based on majority of participants reactions/activities/votes. The claim term “being muted” has no moment. 
	Although non-functional descriptive material is not required to be considered, all claim limitations including non-functional descriptive material are known by prior art as discussed below.
	
	See also US 20140075305 (para. 0147) for the teaching of if majority of the users/guardians votes the suspected bully behaved badly, the bully may be banned and muted in the virtual environment for a period of time.
	For reasons given above, rejections of the claims 1-18 and 21-23 are discussed below.
	Claims 19-20 have been canceled.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemake et al. (US 20150070516) and further in view of Oswal (U.S 20180376205).
	Note: all documents that are directly or indirectly incorporated by reference in Shoemake (see for example, paragraphs 0001-0003, 0016) are treated as part of the specification of Shoemake (see for example, MPEP 2163.07 b).

Regarding claim 1, Shoemake discloses a computer implemented method comprising: 
 	determining, using an inference of a call participant, a content rating level to apply to streaming of a call comprising a live teleconference system, wherein the inference is based on at least one of a participant role in an organization, a facial recognition alignment, and facial metadata (determining, using an detected user of a call participant/user, content rating level as desired custom level of content filtering input by user or references in user profile to apply to streaming content of a video call comprising live video/teleconference stream, wherein the detected inference/person is based on at least one of participant role such as parent/child in a family/household, a facial recognition technologies, and facial features/facial characteristics of detected user/inference– see discussion in “response to arguments” above and include, but not limited to, paragraphs 0027-0028, 0031, 0106, 0115, 0115, 0162);
	separating at least one stream out of the streaming content (separating at least one stream out of the streaming content/media based on marker, identifier, fingerprint, etc. – see include, but not limited to, paragraphs 0104-0106);
	identifying, during the call, a rating level of the at least one stream by detecting, with a machine object classification filter, an object from an image in the at least one stream (identifying, during a video call, rating level of the at least one stream by detecting, with a machine object filter, an object from an image captured during video call is inappropriate for a child user – see include, but not limited to, paragraphs 0119, 0162);
	detecting that the rating level of the at least one stream fails to satisfy the content rating level due to the object (detecting that the rating level of video captured during video call contain offensive or inappropriate material/object for child user due to the inappropriate material for user due to object in inappropriate material (e.g., nudity, sexual content, etc. – see include, but not limited to, paragraphs 0106, 0162); and
	blocking, during the call, at least a portion of the at least one stream in response to the at least the portion of the at least one stream failing to satisfy the content rating level (see include, but not limited to, paragraphs 0014, 0025, 0133, 0162).
	Although Shoemake discloses identifying a rating by detecting with a machine object classification filter and the control server might provide machine to machine interfaces and virtual machine operating to perform all functions (paragraphs 0119, 0234, 0244), Shoemake does not explicitly disclose machine learning object classification filter. 
	Oswal discloses identifying, with machine learning object classification filter, an object (comparison is done using a soft threshold by machine learning inference to determine viewing pattern and object in inappropriate or objectionable scene/content) (see include, but not limited to, figures 1, 5-7, paragraphs 0018-0019, 0048-0051, 0053-55, 0056-0057).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shoemake with the teachings including a machine learning object classification filter as taught by Oswal in order to yield predictable result of automatically determining objectionable content (paragraphs 0056-0057) thereby improving convenience for user. 

Regarding claim 2, Shoemake in view of Oswal discloses the computer implemented method of claim 1, wherein the streaming content is part of the call (see include, but not limited to, Shoemake: para. 0162), and determining the content rating level further comprises: 
 	identifying a call setting for the communication (identify a call setting based on desired custom level of content filtering or references in user profile – see include, but not limited to, Shoemake: paragraphs 0027-0028, 0162); 
 	identifying a participant of the call (identifying a participant and/or user of a call based on detection of presence and or identification – see include, but not limited to, Shoemake: paragraphs 0027, 0059, 0162);
	identifying a device default setting for the call (identifying a device default setting in user profile for the call (see include, but not limited to, Shoemake: paragraphs 0027, 0162, 0145, 0218);
	identifying a user defined setting for the call (see include, but not limited to, Shoemake: paragraphs 0027, 0070, 0073, 0162). 

Regarding claim 3, Shoemake in view of Oswal discloses the computer implemented method of claim 1, wherein the streaming content comprises a video stream, and separating the at least one stream further comprises: 
 	separating the video stream out from the streaming content as part of the at least one stream (see include, but not limited to, Shoemake: paragraphs 0104-0106, 0162); 	processing a video frame from the video stream against the machine learning object classification filter to detect the object in the video frame; and 
 	aligning the object to the content rating level to identify a video rating level of the video stream, wherein the video rating level is compared with the content rating level to detect whether the video stream fails to satisfy the content rating level (Shoemake: paragraphs 0104-0106, 0162; Oswal: figures 1, 5-7, paragraphs 0018-0019, 0048-0051, 0053-55, 0056-0057).
	
Regarding claim 4, Shoemake in view of Oswal discloses the computer implemented method of claim 1, wherein the streaming content comprises a video stream, and detecting that the at least one stream fails to satisfy the content rating level comprises: determining that a video rating level of the video stream exceeds the content rating level (determining video stream exceeds rating level/desired custom level of content filtering defined by user or inappropriate material to the user based on user preference/desired custom level – see include, but not limited to, Shoemake: paragraphs 0027-0028, 0162, claim 33; Oswal: paragraph 0056).  

Regarding claim 5, Shoemake in view of Oswal discloses the computer implemented method of claim 1, wherein the streaming content comprises a video stream, and blocking at least the portion of the at least one stream further comprises: blocking the object detected in the video stream from the streaming content (see include, but not limited to, Shoemake: paragraphs 0023-0024, 0103, 0162, claim 33; Oswal: paragraph 0056).  

Regarding claim 6, Shoemake in view of Oswal discloses the computer implemented method of claim 5, wherein blocking the object obfuscates the object in a video frame of the video stream while keeping remaining portions of the video frame intact (pixelated images, colored polygons, or block only a portion of image while keeping remaining portions of the video frame– see include, but not limited to, Shoemake: paragraphs 0023-0024, 0103, 0162, 0219, claim 33; Oswal: paragraph 0056).  

Regarding claim 7, Shoemake in view of Oswal discloses the computer implemented method of claim 1, wherein the streaming content comprises an audio stream, and separating the at least one stream further comprises: 
 	separating the audio stream out from the streaming content as part of the at least one stream; processing the audio stream against a word/phrase/language detection filter to detect word/phrase, language, etc.; and aligning the word/phrase to the content rating level to identify an audio rating level of the audio stream, wherein the audio rating level is compared with the content rating level to detect whether the audio stream fails to satisfy the content rating level (Shoemake: paragraphs 0024, 0029, 0090-0091,  0103-0104, 0133, 0154, 0161-0162). Shoemake in view of Oswal further disclose searching using textual input in text message, chat message, SMS message, etc. and audio prompt (possibly using text to speech technology (see include, but not limited to, Shoemake: paragraphs 0081, 0095, 0091, 0192, Oswal: paragraph 0045). Thus, it would have been obvious to one of ordinary skill in the art that the words/phrase or language comprises text in order to filtering content with inappropriate text.
	See also Pabla reference (see include, but are not limited to, figures 5-11, paragraphs 0024-26, 0049, 0051, 0059, 0063) as discussed in the previous rejection for the teaching of word comprises text to filter out content with inappropriate texts (see para. 0059).

Regarding claim 8, Shoemake in view of Oswal discloses the computer implemented method of claim 1, wherein the streaming content comprises an audio stream, and detecting that the at least one stream fails to satisfy the content rating level comprises: determining that an audio rating level of the audio stream exceeds the content rating level (see include, but not limited to, Shoemake: paragraphs 0024, 0029, 0090-0091, 0103-0104, 0133, 0154, 0161-0162).  

Regarding claim 9, Shoemake in view of Oswal discloses the computer implemented method of claim 1, wherein the streaming content comprises an audio stream, and blocking at least the portion of the at least one stream further comprises: blocking a portion of the audio stream from the streaming content (see include, but not limited to, Shoemake: paragraphs 0024, 0029, 0090-0091, 0103-0104, 0133, 0154, 0161-0162).  

Regarding claim 10, Shoemake in view of Oswal discloses the computer implemented method of claim 1, wherein blocking the at least the portion of the at least one stream further comprises: disconnecting from the streaming content (filtering, blocking or eliminating from the content stream that has content exceeds desired setting – Shoemake: paragraphs 0023, 0102-0104, 0133, 0159,0162).  

Regarding claim 11, limitations of a system that correspond to the limitations of method in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Shoemake in view of Oswal discloses a system (figures 5-6) comprising: 
 	a processor (e.g., processor 610 – Shoemake: figure 6, paragraph 0226); 
	a memory (working memory and/or storage devices – Shoemake: figure 6, paragraphs 0227, 0230, 0234); the memory comprising an application, wherein the application executes on the processor, uses the memory (see include, but not limited to, figure 6, paragraphs 0230, 0234), and is configured for: 
 	determining, using an inference of a call participant, a content rating level to apply to streaming content of a call comprising a live teleconference stream, wherein the inference is based on at least one of a participant role in an organization, facial recognition alignment, and facial metadata, 
 	separating at least one stream out from the streaming content, 
	identifying, during the call, a rating level of the at least one stream by detecting, with a machine learning object classification filter, an object from an image in the at least one stream;
	detecting that the rating level of the at least one stream fails to satisfy the content rating level due to the object; and 
 	blocking, during the call, at least a portion of the at least one stream in response to the at least the portion of the at least one stream failing to satisfy the content rating level (see similar discussion in the rejection of claim 1 and include, but not limited to, Shoemake: paragraphs 0027-0028, 0162; Oswal: paragraphs 0055-0057).  

Regarding claims 12-13, 17, the additional limitations of the system that correspond to the additional limitations of the method in claims 2-3, 7 are analyzed as discussed in the rejection of claims 2-3, 7. 

Regarding claim 14, Shoemake in view of Oswal discloses the system of claim 11, wherein the streaming content comprises a video stream, and detecting that the at least one stream fails to satisfy the content rating level comprises: determining that a video rating level of the video stream exceeds the content rating level (see similar discussion in the rejection of claim 4).  

Regarding claim 15, Shoemake in view of Oswal discloses the system of claim 11, wherein the streaming content comprises a video stream, and blocking at least the portion of the at least one stream further comprises: blocking the object detected in the video stream from the streaming content (see similar discussion in the rejection of claim 5).  

Regarding claim 16, Shoemake in view of Oswal discloses the system of claim 15, wherein blocking the object obfuscates the object in a video frame of the video stream while keeping remaining portions of the video frame intact (see similar discussion in the rejection of claim 6).  

Regarding claim 18, Shoemake in view of Oswal discloses the system of claim 11, wherein the streaming content comprises an audio stream, and detecting that the at least one stream fails to satisfy the content rating level comprises: determining that an audio rating level of the audio stream exceeds the content rating level (see similar discussion in the rejection of claim 8).  

Regarding claim 19, Shoemake in view of Oswal discloses the system of claim 11, wherein the streaming content comprises an audio stream, and blocking at least the portion of the at least one stream further comprises: blocking a portion of the audio stream from the streaming content (see similar discussion in the rejection of claim 9).  

Regarding claim 20, Shoemake in view of Oswal discloses the system of claim 11, wherein blocking the at least the portion of the at least one stream further comprises: disconnecting from the streaming content (see similar discussion in the rejection of claim 10).  

Regarding claim 21, limitations of a set of one or more mon-transitory computer readable medium that correspond to the limitations of method claim 1 and/or system claim 11 are analyzed as discussed in the rejection of claim 1 and/or 11. Particularly Shoemake in view of Oswal discloses a set of one or more non-transitory computer readable mediums comprising computer readable program code for: 
 	determining, using an inference of a call participant from a user identifier, a content rating level to apply to streaming content of a call comprising a live teleconference stream, wherein the inference is based on at least one of a participant role in an organization, facial recognition alignment, and facial metadata; separating at least one stream out from the streaming content; identifying, during the call, a rating level of the at least one stream by detecting, with a machine learning object classification filter, an object from an image in the at least one stream; detecting that the rating level of the at least one stream fails to satisfy the content rating level due to the object; and blocking, during the call, at least a portion of the at least one stream in response to the at least the portion of the at least one stream failing to satisfy the content rating level (see similar discussion in the rejection of claim 1 and/or claim 11, and Shoemake: figure 6, paragraphs 0234-0235; Oswal: paragraphs 0055-0057).

Regarding claim 22, Shoemake in view of Oswal discloses the computer implemented method of claim 1, further comprising: identifying a call setting for the call (identifying a call setting for a call based on user preferences/profile – see include, but not limited to, paragraphs 0068, 0071, 0079, 0193-194); 
 	determining, using an integration with a call system, the content rating level, wherein the call system limits the content rating level to certain types of ratings (determining, using an integration/software with a call system to limit/filter the content rating level of a certain types of ratings such as content with ratings deems to be offensive, objectionable, and/or inappropriate for the detected/identified user or group of users – see discussion in “response to arguments” above and include, but not limited to,  paragraphs 0103, 0106, 0162, 0163, 0185, 0207, 0219).

Regarding claim 23, Shoemake in view of Oswal discloses the computer implemented method of claim 1, further comprising: identifying a call setting for the call (identifying a call setting for a call based on user preferences/profile – see include, but not limited to, paragraphs 0068, 0071, 0079, 0193-194).
	Shoemake also discloses tracking reactions of users previously viewed the content and using these reactions to control filtering particular portions of content, wherein reactions of users comprising muting portions/clips of content (see include, but not limited to, paragraphs 0031,0103, 0161, 0179, 0216, 0219), and the content is filtered/targeted based on reactions/information of majority of users detected viewing the content (e.g., 3 adult females and 2 male children detected in a room, the system might determine to target the adult females or a majority of the people might find a particular word to be offensive, and filtering may be appropriate for those people… see include, but not limited to, paragraphs 0097, 0107, 0131, 0179, 0185, 0199, 0218). Thus, it would have been obvious to one of ordinary skill in the art before the effective of the filing date of the claim invention to incorporate determining, using an assessment of recent content rating levels over a historical period, the content rating level, wherein the assessment changes the content rating level based on a majority of participants being muted. (e.g., majority of detected people previously muted content portion/words/clips based on their previous reactions) so that the content to be filtered/targeted to majority of people detected to be viewing the content (in the room) based on their previous reactions.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Davey (US 20140358520) discloses real-time online audio filtering (see also para. 0021).
	Kaihu et al. (US 20140075305) discloses method and apparatus for defining and responding to help request in virtual environment service based on majority of user’s reactions/votes to mute the content (see also para. 0147).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
June 4, 2022